 

Exhibit 10.2

 

WAITR HOLDINGS INC.

2018 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into effective April 23, 2020 (the “Grant Date”), by and between Waitr Holdings
Inc., a Delaware corporation (the “Company”), and Carl A. Grimstad (the
“Participant”).

RECITALS

WHEREAS, the Company has adopted the Waitr Holdings Inc. 2018 Omnibus Incentive
Plan, as amended (the “Plan”); and

WHEREAS, effective as of the Grant Date, the Company desires to grant to the
Participant an award of Restricted Stock Units (the “Award” or the “RSUs”), in
accordance with the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:

AGREEMENT

1.Definitions.  Any capitalized term used in this Agreement that is not defined
in this Agreement will have the same meaning given to it in the Plan or the
meaning set forth in that certain Employment Agreement, dated as of January 3,
2020 (the “Employment Agreement”), by and among the Company and the Participant
if so referenced the first time such defined term is used herein.  

2.Grant.  Subject to the terms and conditions of the Plan, and the additional
terms and conditions set forth in this Agreement, the Company hereby grants to
the Participant an award of 3,134,325 RSUs.  Each RSU is a notional amount that
represents the right, subject to the terms and conditions of the Plan and this
Agreement, to distribution of one share (“Share”) of common stock of the Company
if and when the underlying RSU vests. The RSUs awarded under this Section 2 will
be credited to a book entry account maintained by the Company on behalf of the
Participant, and such book entry will appropriately record the terms, conditions
and restrictions applicable to the RSUs.

3.Vesting.  The RSUs shall vest as follows:

(a)Corporate Change.  The RSUs shall fully vest upon the consummation of a
Corporate Change (as defined in the Employment Agreement); provided, that the
Employment Agreement has not been terminated prior to the date of such Corporate
Change.

(b)Certain Terminations.  Notwithstanding Section 3(a) above, the RSUs shall
fully vest upon the date of termination of the Employment Agreement by the
Participant for Good

 

--------------------------------------------------------------------------------

 

Reason (as defined in the Employment Agreement) or by the Company for other than
Misconduct (as defined in the Employment Agreement), in either case, that occurs
prior to a Corporate Change.

4.Termination of Service.  In the event that the Employment Agreement is
terminated by the Participant other than for Good Reason or by the Company for
Misconduct, in either case, prior to a Corporate Change, the Award will be
immediately forfeited.

5.Timing; Form of Payment.  Once an RSU vests in accordance with Section 3
above, the Participant will be entitled to receive a Share in its
place.  Delivery of the Shares will be made as soon as administratively feasible
following the vesting of the associated RSU, and in no event later than the
sixtieth (60th) day following the applicable vesting date.  Any Shares paid will
be credited to an account established for the benefit of the Participant with
the Company's administrative agent.  The Participant will have full legal and
beneficial ownership of the Shares at that time.

6.Rights as a Stockholder.  Unless and until an RSU has vested and the Share
underlying such RSU has been distributed to the Participant, the Participant
will not be entitled to vote in respect of that RSU or that Share.  Except as
provided in this Section 6 or as otherwise required by law, the Participant
shall not have any rights as a stockholder with respect to any Shares covered by
the RSUs granted hereunder prior to the date on which the Participant is
recorded as the holder of those Shares on the records of the
Company.  Notwithstanding anything to the contrary in this Agreement, any
quarterly or other regular, periodic dividends or distributions (as determined
by the Company) paid on Shares will accrue with respect to (i) unvested RSUs,
and (ii) RSUs that are vested but unpaid pursuant to Section 3 and, in each
case, will be subject to the same forfeitures provisions (if any), and be paid
out at the same time or time(s), as the underlying RSUs on which such dividends
or other distributions have accrued.

7.Non-Transferable.  The Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent,
unless approved in writing by the Company.

8.References.  References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
guardian without regard to whether specific reference to such legal
representative or guardian is contained in a particular provision of this
Agreement or the Plan.

9.Plan.  The Participant hereby acknowledges receipt of a copy of the
Plan.  Notwithstanding any other provision of this Agreement, the Award is
granted pursuant to the Plan and is subject to the terms and conditions of the
Plan, as the same may be amended from time to time; provided, however, that
neither the Plan as currently in effect or any amendment to the Plan will
deprive the Participant, without the Participant’s consent, of the Award or of
the Participant’s rights under this Agreement.  In the event that the terms of
this Agreement conflict with the terms of the Plan or Section 3(d) of the
Employment Agreement, the terms or provisions of this Agreement shall control.

10.No Employment Rights. No provision of this Agreement will give the
Participant any right to continue in the employ of the Company or any of its
Affiliates, create any inference as to the length of employment of the
Participant, affect the right of the Company or its Affiliates to terminate the
Employment Agreement for any reason.

2



--------------------------------------------------------------------------------

 

11.Changes in Company’s Capital or Organizational Structure.  The existence of
the Award shall not affect in any way the right or authority of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of
preferred Shares ahead of or affecting the Shares or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other act or proceeding, whether of a
similar character or otherwise.  Equitable adjustments to this Award will be
effected as provided in Section 5 of the Plan.

12.Entire Agreement.  This Agreement and the Plan constitute the entire
understanding of the parties with respect to the subject matter of this
Agreement and supersede any prior written or oral expressions of intent or
understanding with respect to such subject matter.

13.Waiver; Cumulative Rights.  The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing.  Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.

14.Notices. Any notices required or permitted under this Agreement must be in
writing and may be delivered via email (if the email is transmitted prior to
5:00 p.m. Central Time, such notice shall be deemed to occur upon the date of
transmission, and if such email is transmitted subsequent to 5:00 p.m. Central
Time, it shall be deemed to have been delivered the following business day),
personally, or by mail, postage prepaid, addressed to (a) the Company at the
email address given on the signature page of the Employment Agreement or to
Waitr Holdings Inc., 214 Jefferson Street, Suite 200, Lafayette, LA 70501,
Attention: General Counsel (deemed delivered when placed in the mail) and (b)
the Participant at the email address given on the signature page of the
Employment Agreement or at the physical address provided in writing by the
Participant to the Company.

15.Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

16.Governing Law; Construction.  This Agreement and the Award will be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware without regard to conflicts of law principles. If any dispute should
arise between the Participant and Company under this Agreement, all claims,
disputes, controversies, differences or other matters in question arising out of
this Agreement shall be resolved by binding arbitration in New York, New York,
in accordance with the rules for expedited, documents only proceedings of the
American Arbitration Association. Common nouns and pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular and plural, as context
requires.

17.Withholding.  The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.  The Participant shall satisfy such tax withholding obligation in
accordance with Section 15 of the Plan.

3



--------------------------------------------------------------------------------

 

18.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19.No Guarantee of Future Awards.  This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future incentive plan adopted by the Company.

[signature page follows]

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first set forth above.

 

WAITR HOLDINGS INC.:

 

 

 

PARTICIPANT:

By: /s/ Damon Schramm

 

 

 

/s/ Carl A. Grimstad

Name: Damon Schramm

 

 

 

Carl A. Grimstad

Title: Chief Legal Officer

 

 

 

 

 

 